VM -/s
                                ELECTRONIC RECORD




COA #      03-12-00787-CR                        OFFENSE:       21.1


           Mark Vernon Moore v. The State
STYLE:     ofTexas                               COUNTY:        Hays

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   22nd District Court


DATE: 3/20/15                    Publish: NO     TCCASE#:       CR-11-0929




                        IN THE COURT OF CRIMINAL APPEALS


          Mark Vernon Moore v. The State of
STYLE:   Texas                                       CCA#:
                                                                     *»/4-/r
         APPELLANT^                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      06^/^ T                                   SIGNED:                          PC:_

JUDGE:          '/^t, CCtAM^^                        PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD